Citation Nr: 1508239	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to October 1976.

This matter comes before the Board of Veterans' Appeals on appeal from April 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The RO initially denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus in April 2004.  

The April 2012 rating decision reopened the Veteran's tinnitus claim.  The April 2013 rating decision reopened the bilateral hearing loss claim.  A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Evidence received since the April 2004 rating decision pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.



CONCLUSION OF LAW

New and material evidence has been presented to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The April 2004 rating decision denied the Veteran's bilateral hearing loss and tinnitus claims because there was no evidence that established the Veteran had the claimed conditions.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  It thus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Since the April 2004 decision became final, the Veteran has submitted a report from a private audiologist that indicates he has bilateral hearing loss, as well as statements from friends noting his hearing difficulties.  Two VA examinations were also conducted that revealed the Veteran has bilateral sensorineural hearing loss and tinnitus.  This evidence relates to the bases for the previous denial and raises a reasonable possibility of substantiating the claims.  As such, it constitutes new and material evidence that necessitates the reopening of the Veteran's claims.  


ORDER

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" her observations and her conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014).

The Veteran has received two VA examinations by the same audiologist.  In March 2012, the audiologist did not review his claims file and failed to provide an etiological opinion for either bilateral hearing loss or tinnitus.  In April 2012, the audiologist determined the Veteran's bilateral hearing loss and tinnitus were less likely than not incurred in or caused by his active service because his hearing was within normal limits at his separation from service.  However, the audiologist failed to address the possibility of delayed onset hearing loss in her opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  

Furthermore, the Veteran submitted a statement in May 2012 indicating he was confused by the questioning during the April 2012 regarding the onset of his tinnitus.  The AOJ requested an addendum to the April 2012 examination report addressing the Veteran's contentions.  In a September 2012 addendum, the audiologist reiterated her previous opinion regarding tinnitus, but recommended a re-examination.  VA generally has duty to conduct additional examinations recommended by VA examiners.  Daves v. Nicholson, 21 Vet App 46 (2007).

As the April 2012 opinion is inadequate with regard to hearing loss and a re-examination was recommended for tinnitus, a new VA examination is warranted.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine whether current hearing loss or tinnitus is related to service.  If possible, this examination should be conducted by an examiner other than the audiologist who conducted the March and April 2012 examinations and provided the September 2012 addendum.  

The examiner must review the claims file and a complete copy of this remand.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss or tinnitus began in service or is otherwise the result of a disease or injury in service, including noise exposure. 

In providing these opinions, the examiner should accept that the Veteran was exposed to jet engine noise during service due to his military occupational specialty as an airplane mechanic.  

If it is determined hearing loss or tinnitus did not manifest during service, the examiner must discuss the likelihood that the conditions are due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


